DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the strike shaft is greater than a distance between an inner surface of the bottom housing and an inner surface of the top housing, however, the two halves appear to be separate elements that can be placed in relation to each other in multiple different orientations and at multiple distances (e.g. see applicant’s fig’s 5, 7, and 8). Further, it would seem that since the strike shaft contacts the call element, the strike shaft would hold the two halves apart when in use, potentially at a tilt, creating different distances between the surfaces as well. Therefore, the distance between the two inner surfaces appears to be variable, making this limitation seem indefinite. Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Patent No. 2,643,483) in view of Walker2 (US Patent No. 10,897,888 B1).
In Reference to Claims 1-7 and 9-15
 	Walker teaches (Claim 1) A turkey call assembly comprising: a top housing [] aligned with a rotation axis (item b, fig’s 1 and 2; note “top” is relative, the device could be inverted), and a strike shaft affixed to the top housing and radially offset from the rotation axis (item 22, fig’s 1-5); and a bottom housing [] aligned with the rotation axis (items c and 21, fig’s 1 and 2), and a call element affixed to the inner surface of the bottom housing opposing the strike shaft (item 15, fig. 2) wherein the top housing is [] coupled to the bottom housing (fig. 2); 
(Claim 2) wherein the top housing is roto-dynamically coupled to the bottom housing about the rotation axis (column 3 lines 47-54);
(Claim 7) wherein the strike shaft comprises a rod having a substantially constant diameter (item 22, fig’s 1-5) and a tapered distal end (end tapers from left to right at an angle, fig. 5);
(Claim 9) wherein the top housing comprises a strike shaft recess and a portion of the strike shaft is disposed within the strike shaft recess (item 11a, fig. 5);
(Claim 10) wherein a length of the strike shaft is greater than a distance between the inner surface of the top housing and the inner surface of the bottom housing (item 22 is longer than the distance between surfaces of items 19 and 13, fig. 2, also is longer than the distance between the surfaces of items 11a and 15, fig. 5, either of which could be considered inner surfaces of the top and bottom housings, respectively; also, it is unclear what is being claimed, see above);
(Claim 11) wherein the call element comprises a material selected from the group consisting of slate, glass, and ceramic (column 2 line 42);
(Claim 12) wherein a distal end of the strike shaft contacts a surface of the call element (fig’s 2 and 5 and column 3 lines 50-52);
(Claim 13) wherein a distal end of the strike shaft is configured to contact a surface of the call element along a substantially circular path (fig’s 1-3, and column 3 lines 50-52);
(Claim 14) wherein an external diameter of the top housing is less than an internal diameter of the bottom housing (external diameter of item b fit’s into internal diameter of item c, fig. 2);
(Claim 15) wherein the bottom housing comprises a circumferential ledge (beveled portion of item c where item r sits, fig. 2) and a peripheral portion of the top housing rotatably abuts the circumferential ledge of the bottom housing (item r, fig. 2).
	Walker fails to teach the feature of magnets of claim 1 and the features of claims 3-6. 
	Walker2 teaches (Claim 1) including a first magnet overlying an inner surface of the top housing (item 95 or item 75, fig. 2); including a second magnet overlying an inner surface of the bottom housing (item 90 or item 60, fig. 2); magnetically coupled (fig. 2 and column 3 lines 34-52); 
(Claim 3) wherein the first magnet is bonded to the inner surface of the top housing and the second magnet is bonded to the call element (items 90 and 95, fig. 2);
 (Claim 4) wherein the first magnet and the second magnet are magnetically attracted to each other (column 3 lines 34-52);
(Claim 5) wherein the first magnet contacts the second magnet (items 60 and 75, fig. 2); 
(Claim 6) wherein the first magnet is separated from the second magnet by a gap (items 90 and 95, fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi-component pot call device of Walker with the feature of magnets for magnetic coupling as taught by the multi-component pot call device of Walker2 for the purpose of providing for secure, reliable, and easy assembly and disassembly of the components of the device as taught by Walker2 (column 1 line 35 – column 2 line 3), making the device easier to use, more reliable, more versatile, and more attractive to the users. 

In Reference to Claim 8
The modified device of Walker teaches all of claim 1 as discussed above. 
Walker further teaches (Claim 8) wherein the strike shaft comprises a []wood (column 3 lines 19-20).
Walker fails to specifically teach hardwood. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the wood strike shaft of Walker of a hardwood merely as a matter of engineering design choice, since it has been held that the selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since any type of resonant wood or other material would work equally well and is contemplated by Walker (column 3 lines 20-21), merely claiming hardwood, in particular, is an obvious matter of engineering design choice and is not a patentable distinction. 

In Reference to Claims 16-18
Walker teaches (Claim 16) A turkey call comprising: a top housing (item b, fig’s 1 and 2; note “top” is relative, the device could be inverted) comprising [] a strike shaft (item 22, fig’s 2 and 5); and a bottom housing (items c and 21, fig’s 1 and 2) comprising [] a call element (item 15, fig. 2), the top housing being roto-dynamically coupled to the bottom housing [] (column 3 lines 47-54), wherein the strike shaft is configured to contact a surface of the call element and produce sound during relative rotational movement of the top housing and the bottom housing (fig’s 2 and 5 and column 3 lines 47-54);
(Claim 18) wherein the strike shaft is laterally displaced from the [center] and is affixed to the top housing (an item 22, fig’s 2, 3, and 5).
Walker fails to teach the feature of magnets of claims 16-18.
Walker2 teaches (Claim 16/18) a first magnet (item 95 or item 75, fig. 2) and a second magnet (item 90 or item 60, fig. 2); coupling by magnetic attraction between the first magnet and the second magnet (fig. 2 and column 3 lines 34-52);
(Claim 17) wherein the first magnet is bonded to the top housing and the second magnet is bonded to the call element (items 90 and 95, fig. 2, column 3 lines 34-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi-component pot call device of Walker with the feature of magnets for magnetic coupling as taught by the multi-component pot call device of Walker2 for the purpose of providing for secure, reliable, and easy assembly and disassembly of the components of the device as taught by Walker2 (column 1 line 35 – column 2 line 3), making the device easier to use, more reliable, more versatile, and more attractive to the users.

In Reference to Claims 19-20
Walker teaches (Claim 19) A method comprising: [] coupling a top housing to a bottom housing (fig. 2, items b and c, column 2 lines 24-30), the top housing comprising a strike shaft (an item 22, fig’s 2 and 5) and the bottom housing comprising a call element (item 15, fig. 2); and rotating the top housing with respect to the bottom housing to move a distal end of the strike shaft over and in contact with a surface of the call element to produce sound (column 3 lines 47-54);
(Claim 20) wherein the sound imitates the vocalization of a turkey (column 1 lines 19-25).
Walker fails to teach the feature of magnetically coupling the housings of claim 19. 
Magnetically coupling housing elements of a game call (fig. 2 and column 3 lines 34-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi-component pot call device of Walker with the feature of magnets for magnetic coupling housing parts as taught by the multi-component pot call device of Walker2 for the purpose of providing for secure, reliable, and easy assembly and disassembly of the components of the device as taught by Walker2 (column 1 line 35 – column 2 line 3), making the device easier to use, more reliable, more versatile, and more attractive to the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711